Citation Nr: 1506666	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-00  926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for low back strain.  Jurisdiction now lies with the Buffalo, New York RO.  

In May 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record in the Veteran's Virtual VA "eFolder.". 

In May 2014, the Board remanded the instant claim for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.


FINDING OF FACT

Chronic low back strain with forward flexion 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5237 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As to the issue of an increased rating for low back strain , the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2010 and January 2011.  The letters fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issue of increased rating on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claim.  According to Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not merely whether the claims file was reviewed.  The Board finds the February 2010, February 2011, October 2011, and July 2014 VA examinations were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in May 2013 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The current level of complaints regarding his chronic low back disorder was also addressed.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.   

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Increased Rating-Low Back Strain

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

By rating decision of February 1999, service connection for low back strain was granted.  A 20 percent rating was awarded effective November 1996.  By rating decision of October 1999, the RO proposed to reduce the Veteran's 20 percent rating for low back strain to 10 percent  By rating decision of December 1999, the 20 percent rating was decreased to 10 percent, effective March 2000.  By rating decision of November 2007, the 10 percent rating for low back strain was increased to 20 percent, effective June 2007.  This rating has been in effect since this time.  

The Veteran asserts that his chronic low back strain is more severe than the current evaluation reflects. He claims that he is in daily pain.  He claims to be unable to put on his socks and shoes without assistance and he ambulates with a cane.   

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.   

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a  Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

VA outpatient treatment records from December 2008 to October 2014 were associated with the electronic claims folder and reviewed.  The Veteran was referred to the pain clinic for chronic low back pain.  In February 2009, the examiner stated that he did not know if the Veteran would be accepted for the pain clinic due to his history of substance abuse.  In March 2009, it was noted that he was prescribed Vicodin for back pain.  Throughout the appeals period, he was referred to the pain clinic for his low back.  He was not given narcotics for pain.  While in the domiciliary in April 2009, it was noted he was given Vicodin 5 times for pain relief of his back.  He complained that his low back was achy, sharp, and had pressure in that area.  From April 2012 to October 2014, the Veteran was seen in the pain clinic for pain unrelated to his low back pain.   

The Veteran underwent a VA examination in February 2010.  He complained of low back pain and indicated that he took Tylenol 2 times a day, for 4 days per week.  He claimed to have stiffness, weakness, spasms, and pain.  He complained that the low back pain was constant, daily, and severe, with no radiation.  He had no flare-ups.  He was able to walk more than 1/4 mile, but less than 1 mile.  Range of motion of the low back was flexion to 37 degrees; left lateral flexion of 15 degrees; left lateral rotation of 40 degrees; right lateral flexion of 10 degrees; and right lateral rotation of 50 degrees.  He was unable to do repetitions as he declined for fear of aggravating his low back.  

The Veteran underwent a February 2011 VA examination.  The Veteran complained of chronic low back pain.  Range of motion was flexion of 48 degrees; extension of 0 degrees; spasm, guarding, and tenderness, on the left and pain on motion on the left and right.  X-rays showed mild spondylosis in the lower lumbar spine with mild bilateral facet degenerative changes at L4-L5 and L5-S1.  The disc spaces were otherwise normal.  The examiner stated that muscle spasm, localized tenderness, or grinding was severe enough to be responsible for abnormal gait or spinal contour.  An addendum to the examination indicated that the Veteran's low back pain was constant and severe.  He had no flare-ups.  

The Veteran underwent VA examination again in October 2011.  Range of motion was forward flexion of 90 degrees, extension of 30 degrees, and right and left lateral flexion and rotation, all 30 degrees.  There was no objective evidence of painful flexion or extension.  He was able to perform repetitive motion on testing and there was no increase of limitation of motion shown.  The Veteran had localized tenderness throughout his low back.  There was no guarding or muscle spasm.  Straight leg raising was negative.  Muscle testing showed full strength throughout.  There was no muscle atrophy and he had normal sensation to touch.  He was noted to have intervertebral disc syndrome, but he had no incapacitating episodes over the past 12 months.  There was no sign of radiculopathy.  He had occasional use of a cane.  There was no vertebral fracture of the spine.  The examiner stated that the Veteran's low back strain impacted his ability to work.  The examiner stated that the Veteran was unable to lift over 25 pounds.  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned VLJ in May 2013.  The Veteran testified about his low back strain.  He stated that he took Tramadol, Lyrica, and Gabapentin for his low back, but they were of little help.  He stated that he had physical therapy 6 months prior to the hearing, and it, too, was of little assistance.  He testified that he previously wore a back brace and presently used a cane.  He stated that he used a walker now and again that had been prescribed for him.  He was unable to put on his socks and shoes unassisted.  He stated that he now wore shoes with Velcro.  He was unable to exercise.  His spouse testified that the week before the hearing, the Veteran fell down the steps when his back gave out on him; but his son caught him which prevented further injury.  She also testified that the Veteran required assistance with the use of the tub and shower.  The Veteran stated that he was placed on bed rest for a week one month ago by his physician.  He further testified that he most disliked his inability to play ball with his son and to pick up his grandchildren because of his low back strain.  

Pursuant to the Board's remand in May 2014, the Veteran underwent a VA examination in July 2014.  The Veteran complained of severe lower back pain with the inability to bend forward or to the side very well.  He stated he was unable to put on his socks and shoes and was unable to tie his shoes.  He ambulated with a cane and used Tramadol for pain.  He had pain of 8/10; 10/10 if he did not take his medication.  He related that he had physical therapy and used a TENS unit to no avail.  He stated that he was placed on bed rest for less than 1 week in the past 12 months.  The examiner stated that there was no documentation found of this in the Veteran's file.  Range of motion showed 40 degrees forward flexion and extension of 10 degrees.  Left and right lateral flexion and rotation were accomplished to 10 degrees.  He was able to perform 3 repetitions with no additional limitation of motion.  He had pain on use with palpation.  He had muscle spasm in the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  He had no muscle atrophy.  Straight leg raising was negative.  There were no signs of radiculopathy.  He related constant use of a cane and occasional use of a walker.  The examiner stated that low back pain could significantly limit functional ability during flare-ups or when used repeatedly over time.  The examiner stated he was unable to express the degree of additional range of motion loss due to pain during flare-ups as to do so would be merely speculative.  The diagnosis was lumbosacral strain; mild multilevel discogenic disease.  

The medical evidence of record has shown that throughout this period, the Veteran has had constant pain in the thoracolumbar spine.  He was seen by a chiropractor, in the pain clinic, and underwent VA examinations.  His examinations showed he continued to complain of back pain, but his range of motion showed forward flexion of no less than 37 degrees.   Forward flexion of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, necessary to warrant a 40 percent rating, has not been shown.   

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, at no time throughout the appeals period has radiculopathy/sciatica been shown.  

An evaluation under DC 5243 for intervertebral disc syndrome is also warranted as intervertebral disc syndrome has been shown.  However, in order to warrant a rating in excess of 20 percent, the 40 percent rating for intervertebral disc syndrome requires incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , DC 5243.  

Note (1): For the purposes of evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, the Veteran has stated that he had less than one week incapacitating episodes during his July 2014 VA examination.  The examiner stated that there was no documentation of bed rest ordered in the file.  He previously testified at his May 2013 Travel Board hearing that he had 1 week of bed rest in the past 12 months.  Even considering these alleged incapacitating episodes, he did not indicate that they were required bed rest prescribed by a physician and treatment by a physician, for at least 4 weeks and less than 6 weeks, necessary to warrant a 40 percent rating as required by the diagnostic code.  Therefore, a 40 percent rating for intervertebral disc syndrome is simply not warranted.  

The Board has considered the Veteran's statements that his lumbar spine disability is worse than reflected by the current rating.  Consideration has also been given to the testimony provided by his spouse at the Travel Board hearing.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).   

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his chronic lumbar strain disability according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's chronic low back strain has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for chronic low back strain is not warranted on a schedular basis.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) , the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id. 

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The applicable rating criteria and case law were applied to the symptoms and manifestations of the Veteran's low back strain.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's chronic low back strain disability includes exceptional factors.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's low back strain has resulted in frequent hospitalizations or marked interference with employment.   Although the Veteran says that he was hospitalized for his low back strain, he was seen on several occasions for treatment while at a domiciliary, but he was not hospitalized for this condition.  Additionally, it has not been shown that the Veteran's low back strain has resulted in marked interference with employment.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The evidence of record indicates that he is unemployed due to his nonservice-connected psychiatric disorder.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  



ORDER

Entitlement to a rating in excess of 20 percent for low back strain is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


